Exhibit AMENDED AND RESTATED BYLAWSOF OPHTHALMIC IMAGING SYSTEMS,A CALIFORNIA CORPORATION ARTICLE IOFFICERS Section 1.PRINCIPAL OFFICE.The principal office for the transaction of business of the corporation is hereby fixed and located at 1617 16th street, City of Sacramento, county of Sacramento, state of California. The location may be changed by approval of a majority of the authorized Directors, and additional offices may be established and maintained at such other place or places, either within or without California, as the Board of Directors may from time to time designate. Section 2.OTHER OFFICES.Branch or subordinate offices may at any time be established by the Board of Directors at any place or places where the corporation is qualified to do business. ARTICLE
